Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Larry Wayne Means, Appellant                          Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 42,561-
 No. 06-18-00154-CR         v.                         B). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Larry Wayne Means, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.

                                                      RENDERED NOVEMBER 16, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk